Citation Nr: 0827141	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
irritable bowel syndrome. 
 
2.  Entitlement to an initial (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1992.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2006 
rating decision of the VA Regional Office in Lincoln, 
Nebraska that granted service connection for irritable bowel 
syndrome and hemorrhoids.  Each condition has been zero 
percent disabling effective from May 10, 2004.  The veteran 
appeals for higher initial disability evaluations.  
Therefore, analysis of these issues requires consideration of 
the rating to be assigned from the date of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).

The record reflects that in correspondence dated in September 
2006, the veteran withdrew the issue of entitlement to 
service connection for a stomach condition due to ionizing 
radiation that had previously been appealed.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with 
service-connected irritable bowel syndrome and hemorrhoids 
are more disabling than reflected by the currently assigned 
disability evaluations and warrant higher initial ratings 
since the date of service connection.  

Review of the record reflects that the appellant has not had 
a VA examination for compensation purposes of irritable bowel 
syndrome and hemorrhoids since August 2005.  In 
correspondence dated in July 2006, he attested to increasing 
symptomatology and requested reexamination as to each 
condition.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran indicates that a 
disability has worsened since the last examination, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability has 
increased in severity); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the appellant will be 
provided an opportunity to report for VA examination to 
assess the current status of the service-connected irritable 
bowel syndrome and hemorrhoids.

Additionally, the evidence shows that the veteran appears to 
receive ongoing VA outpatient treatment for hemorrhoids as 
well as irritable bowel syndrome.  The most recent records 
date through November 7, 2006.  On November 2, 2006, he was 
afforded surgical consultation for hemorrhoids.  In an 
ensuing surgical evaluation note several days later, it was 
recorded that surgery would scheduled on November 21, 2006.  
No subsequent VA outpatient clinic notes are of record.  As 
VA has potential notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from November 8, 2006 to 
the present should be requested and associated with the 
claims file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from November 8, 2006 should be 
requested and associated with the 
claims folder. 

2.  The veteran should be afforded 
a VA examination to determine the 
current status of the service-
connected irritable bowel syndrome 
and hemorrhoids.  The claims file 
must be made available to the 
examiner for review in connection 
with the examination.  The 
examiner should indicate whether 
or not the claims folder has been 
reviewed.  All tests and studies 
deemed necessary by the examiner 
should be performed and clinical 
findings should be reported in 
detail in a narrative report.  

a) As to irritable bowel syndrome, 
the examiner should list all 
current manifestations and 
symptoms and should comment 
specifically on the presence, 
frequency and severity of such 
symptoms as diarrhea, constipation 
and abdominal distress; pain, 
vomiting, material weight loss and 
hematemesis or melena with 
moderate anemia, or any other 
symptom combinations productive of 
severe impairment of health.  

b) As to hemorrhoids, the examiner 
should list all current 
manifestations and symptoms and 
should comment specifically on 
whether there is evidence of large 
or thrombotic, irreducible 
hemorrhoids with excessive 
redundant tissue evidencing 
frequent recurrences, or if there 
is evidence of persistent bleeding 
and secondary anemia, or 
hemorrhoids with fissures.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

